Citation Nr: 0830682	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for cervical spine 
disorder.

2.	Entitlement to service connection for residuals of an 
injury to the neck, to include airway obstruction, dysphonia, 
and dysphagia.

3.	Entitlement to service connection for herpes zoster with 
neurological deficits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a September 1992 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a cervical spine disorder and a 
July 2004 rating decision by the VA RO in Manila, the 
Republic of the Philippines, that denied service connection 
for herpes zoster with neurological deficits and residuals of 
an injury to the neck, to include airways obstruction, 
dysphonia and dysphagia. 

In February 1997, the Board remanded the claim for service 
connection for a cervical spine disorder for additional 
development and adjudicative action.  Then, in October 2000, 
the Board denied the claim.  The veteran filed a motion for 
reconsideration of the October 2000 decision with the 
Chairman of the Board, which was denied in September 2001.  
The veteran subsequently appealed the October 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

In February 2002, the VA filed a motion to remand the claim 
for service connection for a cervical spine disorder 
asserting that the Board needed to readjudicate the claim 
based upon the recent passage of the Veterans' Claims 
Assistance Act of 2000 and the holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001).  The Court granted the 
motion in April 2002. 

In June 2003, the Board denied the veteran's claim for 
service connection for a cervical spine disorder for a second 
time.  In September 2003, he filed a motion for 
reconsideration and to vacate the June 2003 Board decision.  
In January 2004, the Board vacated the June 2003 decision on 
the grounds that VA had committed significant procedural 
errors during adjudication.  

In a May 2004 decision, the Board remanded the claim for 
service connection for a cervical spine disorder so that a 
hearing before a Veterans Law Judge from the Board could be 
scheduled.  In June 2005, the veteran appeared and testified 
before the undersigned.  

In an October 2005 decision, the Board denied service 
connection for a cervical spine disorder, herpes zoster with 
neurological deficits, and residuals of an injury to the neck 
to include airway obstruction, dysphonia, and dysphagia.  The 
veteran appealed the October 2005 decision to the Court.  In 
a February 2008 judgment, the Court vacated the Board's 
October 2005 decision and remanded the matter to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In its February 2008 memorandum decision, the Court indicated 
that a remand is required in this case due to inadequacies in 
VA medical examinations performed in September 2003 and March 
2005 and deficiencies in the analysis the Board provided to 
support its October 2005 denial of the veteran's claims.  
With regard to the veteran's service connection claims for 
residuals of an injury to the neck and cervical spine 
disorder, the Court found that:  (1) VA failed to perform the 
ear, nose, and throat visualization of the veteran's vocal 
cords and endoscopic examination of his oropharynx and 
esophagus that were recommended during a March 2005 VA 
respiratory examination; and (2) the Board failed to analyze 
two favorable medical nexus opinions provided by private 
physicians in 1993 and 2004.  

With respect to the service connection claim for herpes 
zoster with neurological deficits, the Court determined that 
the September 2003 neurology examination on which the Board 
relied did not provide an adequate discussion of the 
veteran's medical history and other pertinent medical records 
or address whether radiculopathy could follow from herpes 
zoster.  Hence, the Board finds a remand is necessary to 
correct the above mentioned deficiencies.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination with an appropriate specialist 
to determine whether the veteran's 
residuals of an injury to the neck and 
cervical disorder were caused by a neck 
injury he sustained while playing football 
during active duty.  All necessary special 
studies and tests to include an ear, nose, 
and throat visualization of the veteran's 
vocal cords and an endoscopic examination 
of his oropharynx and esophagus are to be 
performed and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the report must note the review of the 
file, to include MRIs performed in 
September 2003 and April 2004.  The 
examiner must opine as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any airway 
obstruction, dysphonia, or dysphagia were 
incurred during active duty or are the 
result of any injury during service.  The 
examiner must also opine as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any cervical 
spine disorder was incurred during active 
duty or is the result of any injury 
incurred during service.  In offering the 
assessment, the examiner must acknowledge 
and comment on the opinions offered by Dr. 
J. in 1993, Dr. V. in January 2004, and 
Dr. A. in February 2004.

2.  Schedule the veteran for an 
examination with an appropriate specialist 
to determine whether his current herpes 
zoster was incurred in service.  The 
claims file must be made available to the 
examiner for review and the report must 
note review of the file, to include 
service medical records from 1978 to 1979 
that show that the veteran complained of 
rashes, boils, and other skin conditions 
that were diagnosed as contact dermatitis, 
jock itch, and Rocky Mountain Spotted 
Fever.  The examiner must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's herpes zoster had its 
origins in service.  The examiner must 
also state whether radiculopathy can 
follow from herpes zoster.  In offering 
the opinions, the examiner must provide a 
discussion of the veteran's medical 
history and any pertinent medical records. 

3.  Thereafter, readjudicate the claim.  
If the benefits sought are not granted, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

